DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Requirement
Applicants response to the Requirement for Restriction dated 05/25/2022 is acknowledged. Claims 2-10 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/28/2022.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 03/27/2019 & 11/22/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites, "…to decouple the ultrasonic frequency vibrations form the transmitting element." However, it appears that the claim should recite, "…to decouple the ultrasonic frequency vibrations from the transmitting element."
Appropriate correction is required.


Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar-Cohen (US 7,156,189 B1).
Regarding claim 1, Bar-Cohen discloses a dual frequency actuator (Fig 1, #3 - 'actuator'), comprising:
an ultrasonic actuator (#3) comprising a horn (Fig 2, #5 - 'horn') coupled to a source of ultrasonic frequency vibrations (See col 3, ln 39-45 describing that the actuator and horn are coupled to a source of ultrasonic frequency vibrations), the horn configured to amplify the ultrasonic frequency vibrations along an axial direction of the horn (See col 3, ln 39-45 describing that the horn amplifies generated vibrations);
a transmitting element (Fig 2, #15 - 'drill bit') at a fixed distance from the horn (Fig 2, #5 for horn. See Fig 2 illustrating that the transmitting element {#15} is at a fixed distance from the horn {#5}); and
an impact mass (Fig 2, #11 - 'second free mass') disposed between the horn and the transmitting element (See Fig 2 illustrating that the second free mass {#11} is disposed between the horn {#5} and the transmitting element {#15}), a displacement of the impact mass being constrained into the axial direction (See col 3, ln 53 - col 4, ln 9 describing that the impact mass {#11} is constrained in an axial direction {#D1/#D2}), wherein the impact mass is configured to strike the transmitting element in response to the ultrasonic frequency vibrations to produce sonic impacts at the transmitting element (See col 3, ln 53 - col 4, ln 9 describing that the impact mass {#11} is configured to strike the transmitting element {#15} in response to the frequency vibrations to produce sonic impacts at the transmitting element).

Regarding claim 25, Bar-Cohen discloses a method for generation of dual ultrasonic and sonic frequency impacts (Fig 1, #3 illustrates an 'actuator.' See further col 3, ln 39 - col 4, ln 9), the method comprising:
coupling ultrasonic frequency vibrations (See Fig 2. See col 3, ln 39-45 describing that the actuator and horn are coupled to a source of ultrasonic frequency vibrations) to a horn (Fig 2, #5 - 'horn') for amplifying the ultrasonic frequency vibrations along an axial direction of the horn (See col 3, ln 39-45 describing that the horn amplifies generated vibrations);
arranging a transmitting element (Fig 2, #15 - 'drill bit') at a fixed distance from the horn (Fig 2, #5 for horn. See Fig 2 illustrating that the transmitting element {#15} is at a fixed distance from the horn {#5});
arranging an impact mass (Fig 2, #11 - 'second free mass') between the horn and the transmitting element (See Fig 2 illustrating that the second free mass {#11} is disposed between the horn {#5} and the transmitting element {#15}), a displacement of the impact mass being constrained into the axial direction (See col 3, ln 53 - col 4, ln 9 describing that the impact mass {#11} is constrained in an axial direction {#D1/#D2}); and
striking, via the impact mass, the transmitting element in response to the ultrasonic frequency vibrations to produce sonic impacts at the transmitting element (See col 3, ln 53 - col 4, ln 9 describing that the impact mass {#11} is configured to strike the transmitting element {#15} in response to the frequency vibrations to produce sonic impacts at the transmitting element).

Regarding claim 26, Bar-Cohen discloses rigidly coupling the transmitting element to the horn to produce ultrasonic impacts at the transmitting element (See Fig 2 illustrating that the horn {#5} is rigidly coupled to the transmitting element {via #19} to produce ultrasonic impacts at the transmitting element. See movement between Figs 3-4. See further col 3, ln 9 - col 4, ln 9).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 & 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Cohen in view of Sherrit (US 2012/0014221 A1).
Regarding claim 11, Bar-Cohen does not specifically teach wherein the displacement of the impact mass is constrained by a first flexure that is coupled to the impact mass.
	Sherrit teaches wherein the displacement of the impact mass (Fig 5, #30) is constrained by a first flexure (Fig 5, #18) that is coupled to the impact mass (See Fig 5 illustrating that the flexures are coupled to the impact mass {#30}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen to incorporate the teachings of Sherrit to include flexures to constrain the impact mass with the motivation of applying pre-stress without the need for a pre-stress bolt, thus eliminating potential internal electric discharge points in the actuator, and reduces the changes of mechanical failure in the actuator that result from the free surface in the hole of conventional ring stacks, as recognized by Sherrit in the abstract.

Regarding claim 12, Bar-Cohen does not specifically teach a striking surface of the transmitting element is mounted on a second flexure, and the impact mass strikes the striking surface that is positioned at a distance from the impact mass.
	Sherrit teaches a striking surface (See Fig 4 illustrating a striking surface {top of cavity interior surface - #26} mounted to the horn tip {#14}) of the transmitting element is mounted on a second flexure (See Fig 4 illustrating that the transmitting element is mounted on a second flexure {one of #18}), and
the impact mass strikes the striking surface that is positioned at a distance from the impact mass (See Fig 5 illustrating an impact mass {#30} configured to strike the striking surface positioned at a distance from the impact mass. See further ¶ [0043]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen to incorporate the teachings of Sherrit to include flexures to constrain the impact mass with the motivation of applying pre-stress without the need for a pre-stress bolt, thus eliminating potential internal electric discharge points in the actuator, and reduces the changes of mechanical failure in the actuator that result from the free surface in the hole of conventional ring stacks, as recognized by Sherrit in the abstract.

Regarding claim 13, Bar-Cohen does not specifically teach wherein each of the first flexure and the second flexure comprises a diaphragm flexure that is laterally contained by an outer support wall.
	Sherrit teaches wherein each of the first flexure and the second flexure (See Figs 4-5 illustrating flexures {#18}) comprises a diaphragm flexure that is laterally contained by an outer support wall (See Fig 5 illustrating that the flexures {#18} comprises a diaphragm flexure {indented inner portion} surrounded by an outer support wall {larger outer portion}. See further annotated Fig 4 below).

    PNG
    media_image1.png
    534
    520
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 4 of Scherrit illustrating structural details of the flexures, including the outer support wall and a diaphragm flexure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen to incorporate the teachings of Sherrit to include flexures to constrain the impact mass with the motivation of applying pre-stress without the need for a pre-stress bolt, thus eliminating potential internal electric discharge points in the actuator, and reduces the changes of mechanical failure in the actuator that result from the free surface in the hole of conventional ring stacks, as recognized by Sherrit in the abstract.

Regarding claim 14, Bar-Cohen does not specifically teach wherein the outer support wall of the second flexure is rigidly coupled to the outer support wall of the first flexure.
	Sherrit teaches wherein the outer support wall of the second flexure is rigidly coupled to the outer support wall of the first flexure (See Fig 5 illustrating that the outer support wall {see annotated Fig 4 above} of the second flexure is rigidly coupled to the outer support wall of the first flexure via the structure of the actuator material cavity shown in Fig 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen to incorporate the teachings of Sherrit to include flexures to constrain the impact mass with the motivation of applying pre-stress without the need for a pre-stress bolt, thus eliminating potential internal electric discharge points in the actuator, and reduces the changes of mechanical failure in the actuator that result from the free surface in the hole of conventional ring stacks, as recognized by Sherrit in the abstract.

Regarding claim 15, Bar-Cohen does not specifically teach wherein the outer support wall of the first flexure is rigidly coupled to a nodal plane of the horn to decouple the ultrasonic frequency vibrations form the transmitting element.
	Sherrit teaches wherein the outer support wall of the first flexure is rigidly coupled to a nodal plane of the horn to decouple the ultrasonic frequency vibrations form the transmitting element (See Fig 5 illustrating that the outer wall support of the first flexure is rigidly coupled to a nodal plane {top of cavity interior surface} to decouple the ultrasonic frequency vibrations from the transmitting element).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen to incorporate the teachings of Sherrit to include flexures to constrain the impact mass with the motivation of applying pre-stress without the need for a pre-stress bolt, thus eliminating potential internal electric discharge points in the actuator, and reduces the changes of mechanical failure in the actuator that result from the free surface in the hole of conventional ring stacks, as recognized by Sherrit in the abstract.

Regarding claim 20, Bar-Cohen further teaches the transmitting element is a thumper (See col 3, ln 53-61; col 4, ln 1-9; & col 4, ln 43-54).
	Bar-Cohen does not specifically teach the first flexure comprises a diaphragm flexure that is laterally contained by an outer support wall.
	Sherrit teaches the first flexure (Fig 5, #18) comprises a diaphragm flexure that is laterally contained by an outer support wall (See Fig 5 illustrating that the flexures {#18} comprises a diaphragm flexure {indented inner portion} surrounded by an outer support wall {larger outer portion}. See further annotated Fig 4 above).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen to incorporate the teachings of Sherrit to include flexures to constrain the impact mass with the motivation of applying pre-stress without the need for a pre-stress bolt, thus eliminating potential internal electric discharge points in the actuator, and reduces the changes of mechanical failure in the actuator that result from the free surface in the hole of conventional ring stacks, as recognized by Sherrit in the abstract.

Regarding claim 21, Bar-Cohen does not specifically teach wherein the outer support wall is compressible so to allow adjustment of a distance between a tip of the horn and the impact mass in a range from a gap to no gap.
	Sherrit teaches wherein the outer support wall is compressible so to allow adjustment of a distance between a tip of the horn and the impact mass in a range from a gap to no gap (See ¶ [0044] describing that the flexure acts as a "spring," thus meaning that the flexure {including the outer support wall} is compressible, further allowing adjustment of the distance between a tip of the horn and the impact mass).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen to incorporate the teachings of Sherrit to include flexures to constrain the impact mass with the motivation of applying pre-stress without the need for a pre-stress bolt, thus eliminating potential internal electric discharge points in the actuator, and reduces the changes of mechanical failure in the actuator that result from the free surface in the hole of conventional ring stacks, as recognized by Sherrit in the abstract.

Regarding claim 22, Bar-Cohen further discloses a transmitter comprising:
a plurality of dual frequency actuators according to claim 21 arranged as an array (See col 3, ln 39-49. See further Fig 2 illustrating a plurality of actuators {#3} arranged as an array); and
an actuator (Fig 2, #3) configured to exert a force onto the array to adjust, for each of the plurality of the dual frequency actuators, a distance between a tip of the horn and the impact mass (See col 3, ln 39 - col 4, ln 9 describing that the actuators actuate to exert force to actuate the impact mass. See further Figs 2-4 illustrating movement of the impact mass {#9/#11}), wherein the transmitter is configured to operate according to at least two modes of operation:
i) a low frequency sonic transmitter mode wherein a distance between the tip of the horn and the impact mass of each dual frequency actuator of the array is non-zero (See col 3, ln 39 - col 4, ln 9 & Fig 4 illustrating/describing that the actuator {#3} operates at a non-zero distance between the tip of the horn {#7} and the impact mass {#9/#11}), and ii) a high frequency ultrasonic transmitter mode wherein a distance between the tip of the horn and the impact mass of each dual frequency actuator of the array is zero (See col 3, ln 39 - col 4, ln 9 & Figs 2 & 3 illustrating/describing that the actuator {#3} operates at a zero distance between the tip of the horn {#7} and the impact mass {#9/#11}).

Regarding claim 23, Bar-Cohen further discloses wherein for operation in the low frequency sonic transmitter mode, each of the plurality of dual frequency actuators is electrically activated at a same start time so to synchronize an emitted wave front (See col 4, ln 10-30 describing that the actuator {#3} includes a piezoelectric stack which is electrically activated to emit a wave form).

Regarding claim 24, Bar-Cohen further discloses wherein for operation in the high frequency ultrasonic transmitter mode, each of the plurality of dual frequency actuators is electrically activated sequentially according to an order of each of said actuators in the array (See col 4, ln 10-30 describing that the actuator {#3} includes a piezoelectric stack which is electrically activated to emit a wave form. See further col 3, ln 39 - col 4, ln 9), so to generate a high-resolution angular cross-sectional profile of an emitted combined wave (See col 4, ln 16-30).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Cohen in view of Sherrit, and in further view of Bond (US 2014/0371636 A1).
Regarding claim 17, Bar-Cohen teaches wherein the dual frequency actuator comprises a bore that forms a hollow core along the axial direction (See Fig 2 illustrating that the actuator {#3} through the transmitting element {#13} comprises a hollow bore along the axial direction {#21}. See further col 5, ln 1-26).
	Bar-Cohen in view of Sherrit does not specifically teach for insertion of a tube that extends from the transmitting element to a base of the dual frequency actuator and passes through the impact mass.
	Bond teaches a tube that extends from the transmitting element to a base of the dual frequency actuator and passes through the impact mass (See Fig 9A-Fig 12B illustrating a tube {#32} extending from the transmitting element {right tip of tool} to the actuator {See Fig 1} and passes through the impact mass {#14/#16}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bar-Cohen in view of Sherrit to incorporate the teachings of Bond to include a tube disposed within the bore of the device with the motivation of providing a means to institute a suction connected with the transmitting element of Bar-Cohen, as described by Bond in ¶ [0073].

Regarding claim 18, Bar-Cohen in view of Sherrit and Bond further teaches wherein the tube further constrains the impact mass into the axial direction (Bar-Cohen as modified by Bond teaches a tube constrained within a bore of the actuator {see Fig 2}. Therefore, the tube will constrain the impact mass in the axial direction).

Regarding claim 19, Bar-Cohen further teaches wherein the transmitting element is a drill bit (See Fig 2, #13/#15. See further col 3, ln 45-47) configured to impact a contact surface that is in contact with a tip of the drill bit (See col 4, ln 31-54).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731